Citation Nr: 9930214	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-27 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
chronic low back pain with X-ray evidence of degenerative 
joint disease, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fragment wound of the left face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard Gallagher, Counsel


INTRODUCTION

The appellant had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in November 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico which denied entitlement 
to increased evaluations for all of the disabilities 
currently on appeal.  

The claim of entitlement to an increased disability 
evaluation for the veteran's PTSD is the subject of the 
remand following this decision.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
manifested by complaints of constant pain, intermittent 
muscle spasm and/or paravertebral tenderness, and no more 
than moderate limitation of motion, without laboratory 
evidence of a herniated disc, but with recurring attacks of 
symptoms compatible with sciatic neuropathy, and intermittent 
relief.

2.  The residuals of the fragment wound of the left side of 
the face are manifested by complaints of occasional numbness 
but it has not resulted in a scar that is more than slightly 
disfiguring.  The residual scar is not tender and painful on 
objective demonstration, and the scar does not affect the 
function of the face.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no more, for 
the veteran's service-connected low back disorder have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5010-5293 (1999).  

2.  The criteria for an increased (compensable) rating for 
the residuals of a fragment wound of the left face have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records disclose that in May 1970 the 
veteran received a fragment wound of the left cheek with a 
retained metallic fragment.  The area was debrided and closed 
primarily with skin closure.  A week later the sutures were 
removed from the face.  The wound was described as well 
healed with no infection.  In April 1971, he complained of 
persistent low back pain with no radiation.  In May 1971, he 
received a physical profile for low back strain.  On the 
separation examination, no pertinent abnormality was noted.

The veteran received a VA examination in January 1972.  He 
reported that he received a shell fragment wound in the left 
cheek near the mouth and that good healing was obtained.  It 
was reported that he injured his low back when he jumped to 
the ground from a helicopter.  The examination of the face 
and skin was normal.  On musculoskeletal evaluation, he 
claimed his low back condition hurt very much after long 
standing on his feet or after prolonged sitting.  His back 
motion was not limited.  However, he was able to reach 80 
degrees on straight leg raising with no complaint until 
reaching this level.  He also complained of pains on heavy 
lifting.  The diagnoses were: residuals as described, 
following low back strain in the past, with mild limitation; 
shell fragment wound of left face with no disfiguring 
residuals.  

The RO, by rating action in February 1972, granted the 
veteran entitlement to service connection for the residuals 
of a shell fragment scar of the left face with no disfiguring 
residuals under Diagnostic Code 7805.  This rating decision 
also granted service connection for mild low back pain under 
Diagnostic Code 5293.  Both disabilities were evaluated as 
noncompensable from September 1971.  

A rating decision in November 1981, denied entitlement to 
service connection for chronic schizophrenia, 
undifferentiated type.  

The veteran received a VA examination in December 1985.  On 
musculoskeletal evaluation, several small, barely perceptible 
scars were noted on the left lower jaw and neck.  The spinal 
column was in the midline with no pelvic tilt or list, or 
scoliosis.  He had normal anterior-posterior curvature.  He 
walked with small steps favoring the left leg.  There was no 
tenderness on percussion of the spine, and no paravertebral 
muscle spasms. He had flexion to 65 degrees and extension to 
20 degrees.  Spinal flexion was 15 degrees bilaterally and 
there was no sciatic notch tenderness or weakness of the 
extensor pollicis longus muscles.  He dressed and undressed, 
and was able to get down from the table normally.  X-rays of 
the lumbar spine showed moderate osteoarthritis, most marked 
between L3 and L4 on the left.  The diagnoses were: recurrent 
low back pain; shell fragment wound to the left face; 
residuals of injury to the low back with X-ray evidence of 
degenerative joint disease.  

The veteran had a period of VA hospitalization in May 1985 
for treatment of low back pain. 

A rating decision by the RO in March 1986 granted the veteran 
entitlement to a temporary total 100 percent evaluation under 
38 C.F.R. § 4.29 from May 1, 1985, through May 31, 1985.  A 
10 percent evaluation was assigned as of June 1, 1985.  

The veteran had a period of VA hospitalization from November 
to December 1986.  His primary treatment was psychiatric.  On 
discharge, a history of lower back injury was diagnosed under 
Axis III.

The veteran had a period of VA psychiatric hospitalization 
from January to February 1987.  An Axis III diagnosis on 
discharge was chronic lumbosacral arthritis.  

The veteran had a period of VA psychiatric hospitalization 
from May to June 1987.  Discharge diagnoses included chronic 
low back pain.  

In August 1992, the veteran filed a claim for increase in the 
three service-connected conditions here in issue.

VA outpatient records disclose that the veteran was seen in 
July 1995 with a complaint of chronic low back pain.  He 
reported that he had exacerbations with more intensity and 
limitations in the last year.  It was reported that a 
Magnetic Resonance Imaging (MRI) had not disclosed a 
herniated nucleus pulposus.  He reported that pain was 
chronic and tolerable, except it bothered him more during the 
past year.  It was described as a constant left low back pain 
that fluctuated in intensity.  He relieved it with lying 
supine and it worsened with flexion.  It was associated with 
left leg weakness and difficulty ambulating, and periodically 
with total numbness.  Most of the time there was no sensory 
deficit associated with the condition.  No limitations in 
activities of daily living or self care were reported.  He 
was unemployed.  No assistive device was used.  He was 
described as being in acute discomfort, not pain.

On inspection, there was no deviation or scoliosis.  There 
was no soft tissue bulging except at the thoracolumbar area.  
These were prominent but not painful.  Evaluation of his gait 
disclosed the right leg dominated.  The lower extremity had 
adequate muscular mass without atrophic changes.  He had 
tenderness to palpation over the sacral surface.  He had 
tenderness to palpation over the left iliotibial band and the 
medial and lateral gastrocsoleus.  Back range of motion was 
20 degrees of extension, 30 degrees of flexion, 15 degrees of 
lateral bending, all noted as painful.  On the sensory 
examination, pinprick, vibration, and proprioception were 
intact at the right lower extremity and not present in the 
left lower extremity.  Straight leg raising was positive on 
the left at 70 degrees and on the right at 80 degrees.  Left 
iliopsoas stretching caused back pain.  Lasegue's and Patrick 
signs were negative.  He had back pain performing the Patrick 
sign.  A MRI showed degenerative changes of L4-L5, 
intervertebral disc, without a herniated nucleus pulposus, 
and osteoarthritis of the lumbar spine.  Functional 
limitations were reported as impaired walking.  A CT scan of 
the sacroiliac joint showed degenerative spurs in the 
synovial portions of the sacroiliac joints, bilaterally, 
probably on the basis of osteoarthritis and sacroiliitis.  

The veteran was referred for a course of physical therapy for 
his back pain.  On initial physical therapy assessment in 
August 1995, the veteran complained of low back pain 
radiating to the anterior aspect of the left thigh and leg.  
He said that the pain had increased in the past five months.  
Medication provided no relief.  He was not working at the 
present time, and he was unable to lift any heavy objects.  
On examination, he had adequate gait.  Straight leg raising 
on the left was to 57 degrees, and he lacked six centimeters 
to touch his toes from a long sitting position.  Abdominal 
strength was three out of five due to pain.  There was 
tenderness to palpation over the L3, L4, L5 lumbar processes, 
the bilateral sacroiliac joints and bilateral iliolumbar 
ligament areas.  A program to decrease pain and increase 
flexibility was planned.

In September 1995, and physical therapy reassessment was 
done.  The veteran stated that his back pain had improved by 
80 percent.  He reported no functional limitations at that 
time.  On examination, he walked unaided with adequate gait.  
Straight leg raising was to 90 degrees bilaterally.  He 
lacked four centimeters to touch his toes from a long sitting 
position.  Abdominal strength was five out of five, and there 
was no tenderness at the time.

The veteran received a VA scar examination in December 1995.  
On the left cheek there was a 2-centimeter long by 1-
millimeter wide linear-shaped scar with loss of color.  It 
was not tender to palpation.  The scar was not inflamed or 
swollen.  There was no depression.  He had a good vascular 
supply and no ulceration or keloid formation.  There was no 
adherence and no herniation.  The scar was not cosmetically 
disfiguring and not limiting the function of the part 
affected.  The pertinent diagnosis was residual shell 
fragment wounds to the left face.  

The veteran underwent a VA examination of the spine in 
December 1995.  He referred to low back pain with radiation 
to the left leg and the posterior aspect associated with 
numbness.  He referred to occasional numbness of the scar on 
the left cheek.  There were no postural abnormalities of the 
back noted.  He had no fixed deformities of the back.  There 
was tenderness to palpation with severe muscle spasm of the 
lumbar paravertebral muscles.  He had forward flexion to 
47 degrees and backward extension, bilaterally; flexion and 
rotation were all to 15 degrees.  There was exquisite pain 
objectively on all movements of the lumbar spine.  There was 
no muscle atrophy of the lower extremities.  The patellar 
reflexes were diminished bilaterally.  Achilles reflexes were 
plus two, bilaterally, and symmetric.  Straight leg raising 
was negative bilaterally.  He had normal muscle strength of 
both legs.  The diagnoses were: chronic low back pain 
syndrome with degenerative joint disease; residual, shell 
fragment wounds to the left face; residual scar, upper 
portion of the chest and neck.  

VA outpatient records disclose that the veteran was seen on 
numerous occasions, from 1995 to 1997 for treatment of 
various disabilities including his low back disorder.  

The veteran had a period of VA psychiatric hospitalization in 
March 1997.  An Axis III diagnosis on discharge was 
degenerative disc disease of the lumbar spine with 
osteoarthritis of the lumbar spine.

In an informal hearing presentation, the representative 
maintained that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
were not considered at the time of the December 1995 VA spine 
examination.  Therefore, he requested that this case be 
remanded for a new medical examination and have the examiner 
express an opinion whether pain could significantly limit 
functional ability during flare-ups.  In addition, he 
contended that the VA skin examination in December 1995 was 
inadequate because in addition to describing the size, shape, 
color, extent and degree of disfigurement, the examining 
physician should also mention the scar's texture and whether 
it is attached to underlying bone, joint, muscle or other 
tissues.  He further maintained this examination was 
incomplete and requested the case be remanded for another 
examination.  


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
disorders and therefore he has satisfied the initial burden 
of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
has associated VA treatment records with the file.  
Sufficient evidence is of record for disposition of the 
veteran's claims for increase in his back and scar 
conditions.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Low back disorder

The veteran's service-connected low back disorder is 
currently evaluated under Diagnostic Codes 5010-5293.  
Diagnostic Code 5293, intervertebral disc syndrome, provides 
for a 10 percent evaluation with mild symptoms and a 20 
percent evaluation for a moderate disorder with recurring 
attacks.  A 40 percent evaluation contemplates a severe 
disorder with recurring attacks with intermittent relief.  A 
60 percent evaluation contemplates a pronounced disorder with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71(a) (1999).

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis (Diagnostic Code 5003) on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The lumbar vertebrae are considered groups of minor joints, 
ratable on parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  38 C.F.R. § 4.45(f) (1999).

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, under which a 10 percent rating 
contemplates mild limitation of motion, a 20 percent rating 
contemplates moderate limitation of motion, and a 40 percent 
rating contemplates severe limitation of motion.  38 C.F.R. 
§ 4.72 (1999).

In evaluating the service-connected low back disability under 
Diagnostic Code 5293, it is significant that although on the 
July 1995 examination, pinprick, proprioception, and 
vibration were not present in the left lower extremity, the 
MRI completed the previous month did not reveal a herniated 
nucleus pulposus.  Also, following a course of physical 
therapy, the veteran's back pain improved to the point where 
he had no functional limitations and full strength of 
abdominal muscles.  In addition, on the VA examination in 
December 1995, the Achilles reflexes were two plus 
bilaterally and sciatic neuropathy was not noted.  However, 
VA outpatient treatment records reflect that the veteran 
continues to complain of low back pain.

Accordingly, under the criteria of Diagnostic Code 5293, the 
evidence is at least in equipoise as to whether the veteran 
meets the criteria for a 40 percent evaluation for his low 
back disorder.  Although he did achieve improvement of the 
condition with physical therapy, he also continues to have 
recurring attacks.  The fact of significant improvement with 
physical therapy indicates that the veteran is capable of 
intermittent relief of the symptoms.

His symptoms are not so severe, however, that they meet the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293.  His marked improvement with physical therapy shows 
that his condition is not pronounced or persistent so as to 
warrant a 60 percent evaluation.

The veteran has x-ray evidence of arthritis and limitation of 
motion of the lumbar spine.  For example, on the VA treatment 
record in July 1995, he had only 30 degrees of flexion and 
extension of 20 degrees.  He had back pain while performing 
the Patrick sign.  In addition, on the December 1995 
examination, he had severe muscle spasm of the lumbar spine 
and forward flexion of 47 degrees.  This moderate limitation 
of motion of the lumbar spine would warrant a 20 percent 
evaluation under Diagnostic Code 5292.  However, as the Board 
determines that a higher evaluation is available by 
application of Diagnostic Code 5293, and as Diagnostic Code 
5293 contemplates limitation of motion (see VAOPGCPREC 36-97, 
holding that Diagnostic Code 5293 involves loss of range of 
motion), it would be inappropriate to assign a separate 
evaluation for limitation of motion, as that would constitute 
evaluating the same disability under different diagnostic 
criteria in violation of 38 C.F.R. § 4.14.

In granting an increase to 40 percent under Diagnostic Code 
5293, the Board has considered the appellant's complaints of 
pain, and the additional functional limitation likely to 
result on flare-ups or with use, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45.  
This 40 percent evaluation reflects the level of impairment 
shown to have existed prior to the most recent (December 
1995) examination, and prior to a course of physical therapy 
that resulted in marked improvement in the veteran's 
functional ability and level of pain.  Therefore, it reflects 
the fact that he has a condition with recurring attacks, but 
intermittent relief.  The 40 percent evaluation reflects the 
additional functional limitation that results when the 
condition is in exacerbation.

Consideration is also given to whether a rating under 
Diagnostic Code 5295 for lumbosacral strain might be more 
appropriate.  However, under that code, the maximum 
disability evaluation is 40 percent.  Because that code is 
based, in part, on limitation of motion, a separate 
evaluation thereunder would not be appropriate.  38 C.F.R. 
§ 4.14 (1999).

While there may be VA outpatient treatment records that have 
not yet been associated with the file, the Board finds the 
evidence of record sufficient to grant the increase to 40 
percent.  There is no evidence of extensive treatment for the 
lumbar spine condition in outpatient treatment records 
through April 1997, and on the psychiatric hospitalization in 
March 1997, the spine disorder was noted, but no treatment or 
referrals for it were indicated.  


B.  Scar of the left face

The residual of the fragment wound of the left face is 
currently rated under Diagnostic Code 7800.  Under Diagnostic 
Code 7800, a noncompensable rating is assigned for a 
disfiguring scar of the head, face, or neck that is slight.  
A 10 percent rating contemplates a scar that is moderately 
disfiguring.

In addition, a scar may be evaluated under Diagnostic Codes 
7803 and 7804 which provide for a 10 percent evaluation for 
scars if superficial, poorly nourished with repeated 
ulceration or tender and painful on objective demonstration.  
Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805 (1998).   

The Board has considered the representative's argument that 
the VA skin examination in December 1995 was incomplete, in 
that the examiner allegedly did not mention the texture of 
the scar or whether it was attached to underlying bone, 
joint, or other tissues.  There is no support for this 
contention in the detailed findings on that examination, 
which disclosed that the scar on the left side of the face 
was not tender to palpation, inflamed, or swollen.  There was 
no depression and the veteran had good vascular supply.  
There was no ulceration or keloid formation and the scar had 
no adherence or herniation.  In saying that the scar had no 
adherence, the examiner was addressing whether it was 
attached to any bone, joint, or tissue.  The examiner fully 
described its appearance and its lack of manifestation of any 
of the qualities that might have qualified the scar for a 
compensable evaluation.  The examiner stated that the scar 
was not disfiguring and did not limit the function of the 
part effected.  Therefore, there is no basis under any of the 
above diagnostic codes to grant a compensable rating for the 
service-connected scar of the left side of the face.



ORDER

Entitlement to a disability rating of 40 percent for the low 
back disorder, but no more, is granted subject to the law and 
regulations pertaining to payment of monetary benefits.  

Entitlement to a compensable disability rating for residuals 
of a shell fragment wound of the left face is denied.


REMAND

Unfortunately, it is necessary to remand the veteran's claim 
of entitlement to an increased rating for his service-
connected PTSD, currently evaluated as 30 percent disabling.  
The Board lacks sufficient evidence to make an informed 
decision on this issue.

The veteran filed his claim for an increased rating in his 
PTSD in August 1992.  The RO did not request the veteran's VA 
treatment records until August 1995.  At that time, the RO 
requested the past 12 months of records.  Because the veteran 
filed his claim in August 1992, records at least from August 
1991 should have been requested.  However, in view of the 
importance of considering the whole history of the disorder, 
all VA treatment records, inpatient and outpatient, 
subsequent to June 1989 (date of most recent hospitalization 
record in the file prior to August 1992), should be requested 
and associated with the claims file.

Thereafter, a thorough VA psychiatric examination should be 
conducted, taking into accounts the veteran's psychiatric 
treatment records.  The claims file must be provided to the 
examiner to review in connection with the examination.  In 
addition, the veteran's treatment records reflect non-service 
connected psychiatric diagnoses from time to time such as 
chronic schizophrenia and depression.  If the examiner finds 
that the veteran exhibits other psychiatric disabilities than 
PTSD, he or she should be asked whether it is possible to 
distinguish the signs and symptoms of the non-service 
connected diagnoses from the PTSD, and, if so, to do so.  If 
it is not possible, the examiner is asked to so state and to 
give the medical rationale.  The examiner must provide 
sufficient detail as to social and occupational impairment 
attributable to the veteran's PTSD that the rating criteria 
for evaluation of mental disorders may be applied.

In addition, the RO correctly noted in its November 1996 
rating decision that the criteria for evaluating mental 
disorders had been amended, effective November 1996.  In 
rating the veteran's PTSD, it used the new rating criteria.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the RO must evaluate the veteran's claim 
for an increased rating from November 7, 1996, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to the veteran, if indeed one is more 
favorable than the other.  Prior to November 7, 1996, the RO 
must apply the old rating criteria.

Accordingly, while the Board regrets the delay, the claim for 
increased rating for PTSD is remanded for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records (inpatient, outpatient, mental 
hygiene clinic) dating from June 1989 to 
the present.

2.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
to evaluate his PTSD.  The claims file is 
to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder.

The examiner is asked to undertake any 
necessary testing deemed appropriate, and 
to review the testing prior to completion 
of the examination report.  The 
examination report must contain 
sufficient detail to enable the RO to 
evaluate the veteran's PTSD according to 
the rating criteria, and it must address 
social and industrial adaptability as it 
is affected by the service-connected 
PTSD.  As the veteran's treatment records 
have reflected psychiatric diagnoses 
other than PTSD, such as schizophrenia 
and depression, the examiner is asked to 
determine whether additional psychiatric 
diagnoses are now appropriate, and, if 
so, whether the disabling characteristics 
associated with the service-connected 
PTSD can be distinguished from the 
disabling characteristics of co-existing 
psychiatric diagnoses, if any.  If they 
cannot be distinguished, the examiner 
should so state and provide a medical 
rationale.  If they can be distinguished, 
the examiner should identify which signs 
and symptoms of psychiatric disability 
are attributable to the PTSD.

There are indications in the veteran's 
treatment records that he is (or has 
been) unemployed.  The effect of the 
veteran's PTSD on his employability 
status should be addressed.

3.  The RO should review the examination 
report.  If it is inadequate for rating 
purposes, it must be returned for 
correction or completion.  38 C.F.R. 
§ 4.2 (1999).

4.  Review the file and the VA 
examination, and readjudicate the 
veteran's claim for an increase for his 
PTSD.  For the period prior to November 
7, 1996, the RO must apply the prior 
version of the rating criteria for mental 
disorders.  From November 7, 1996, the RO 
must consider whether either version of 
the rating criteria is more favorable to 
the veteran and apply the one more 
favorable.  If neither is more favorable, 
apply the new criteria from November 7, 
1996.  If the determination remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 

